DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Tanabe (JP 10-035225) which discloses a pneumatic tire comprising a tread with a plurality of blocks linked together by a rising part 6. As illustrated in Figures 1 and 5, the rising part (construed as a bridge) couples four blocks together. Tanabe fails to teach or suggest the combination of each of the first blocks and each of the third blocks arranged alternately in the tire circumferential direction; each of the second blocks and each of the fourth blocks arranged alternately in the tire circumferential direction; and the bridges including first bridges and second bridges arranged alternately in the tire circumferential direction with specific block couplings as recited in claim 1. In particular, Tanabe does not disclose a first bridge and a second bridge that couple the same second block in common.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C DYE/Primary Examiner, Art Unit 1749